Citation Nr: 1501879	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability. 

2.  Entitlement to service connection for a bilateral hand or wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to January 1979 and from February 2003 to February 2004.  Between those tours, and after the final tour of active service, the Veteran was a member of the U.S. Army Reserve (USAR) during which he performed periodic tours of active and inactive duty for training (ACDUTRA) (IACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for rheumatoid arthritis.  

The Veteran provided testimony during a Board hearing via videoconference before the undersigned in December 2010.  A transcript is of record.  At the hearing, the Veteran conceded that he did not have rheumatoid arthritis, but that he was seeking service connection for disabilities of the shoulders and hands.

As the May 2011 Board decision noted, the rheumatoid arthritis claim was clarified to reflect the issues as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The Board remanded the case in May 2011 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the case was on remand, the Appeals Management Center (AMC) obtained an independent medical review.  The Board notes two items from the November 2012 review.

First, the examiner referenced an August 2004 Compensation and Pension examination that noted subjective reports of right thumb pain.  The Board's review of the paper and virtual files has not revealed an examination report of that date.  Neither is there an examination report of that date in the service treatment records.  Second, as part of her rationale for her nexus opinions, the examiner noted a 13-year period of military activity on the Veteran's part between 1999 and 2003.  It is not clear from the report if the examiner considered the Veteran's periodic tours of INACDUTRA during those years.

As concerns the August 2011 VA examination report, it is not clear if the examiner considered the service treatment records that were in the claims file.  The examination report notes that VA had conceded the unavailability of the service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the August 2004 Compensation and Pension report extant.  Efforts to obtain the record should continue until it is obtained or it is reasonably certain that the record does not exist, or further efforts would be futile.  The AOJ should notify the Veteran if the record cannot be obtained; and tell him what efforts were made; and what further actions will be taken.

2.  Ask the examiner who conducted the August 2011 examination to review the claims folder; including the service treatment records at the pink tabs in Volume 1 of the claims file.  Other service treatment records are at green tabs in Vol. 2. 

The examiner should indicate in an addendum if all of these service treatment records were considered when the 2011 nexus opinion was provided.  Should the examiner opine that there is less than a 50-percent probability that the Veteran's right wrist degenerative joint disease (DJD) is due to his active service during February 2003 to February 2004, is there at least a 50-percent probability that the Veteran's right wrist DJD was aggravated beyond its normal progression by noted period of active service?  The examiner should also indicate agreement or disagreement with the examiner who conducted the November 2012 medical review.

Reasons should be provided for all opinions.

3.  After the above is complete, send the claims file to the examiner who conducted the November 2012 medical review.  If the AOJ determines there is in fact no August 2004 Compensation and Pension examination report, ask the examiner to specify the medical report referenced in the November 2012 report.

Ask the examiner to review the periods of IACDUTRA noted at the white tab, "Reserve Dates," and to advise whether the information changes the opinion rendered in November 2012.  Please provide a full explanation for any opinion rendered.

4.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


